DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of DNMT3a and hDNMT3a CD in the reply filed on June 1, 2022 is acknowledged.

Status of Claims
Claims 1-2, 4, 9-20, 24-25, 30, and 33-34 are currently pending in the instant application. Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Accordingly, claims 1-2, 4, 9, 11-20, 24-25, 30, and 33-34 are under examination on the merits in the instant case.

Drawings
The drawings in Figures 1-12 and 14 are objected to under 37 CFR 1.83(a) because they fail to show colors such as “green”, “teal”, “purple and blue”, “green and yellow”, “(see Figure 10 for color scheme)”, “purple”, and so forth as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following sequence rule non-compliant subject matter. Appropriate correction is required as instructed below.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification, see paragraphs 0204, 0211, 0219, 0227, 0236, 0237, 0239, 0240, 0242, 0245, 0246, 0248, 0249, 0257, 0260, 0267, 0273, 0280, 0283, 0290, and 0292, are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings in Figures 1-2, 5-6, 8, 10, and 12-14 are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 9, 11-20, 24, and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 4, 9, 11-20, 24, and 33-34 recite “DNA methyltransferase activity at or near the first or second target site.” The term “near” is a relative term that is not identically defined by relevant artisans. For instance, up to a 10-nt distance may be deemed “near” by one person of ordinary skill in the art, whereas only 1-nt or 2-nt distance may be deemed “near” by another. As such, the clear metes and bounds of the site for “DNA methyltransferase activity” to occur in relation to the first or second target site cannot be ascertained.  
Claim 9 recites “at least one effector selected from the group consisting of Table 1 from Park et al, Genome Biology, 2016, 17:183.” It is noted that Table 1 of the Park reference is titled “Molecular writers and erasers of chromatin modifications” and lists various, different elements under “Modification”, “Substrate specificity”, “Example proteins/domains”, “DBD”, and “CR fusion”. Hence, it is unclear exactly which element in Table 1 is referred to in claim 9.
Claim 9 is indefinite for being “incomplete” in itself. It is noted that Table 1 recited in claim 9 for instance discloses a finite number of elements under “Example proteins/domains” and “CR fusion”, and there is no reason, other than inconvenience, that the names of the proteins/domains/CR fusion cannot be recited in the claim. See MPEP 2173.05(s): “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” (emphasis added).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 9, 11-20, 24-25, 30, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Novina et al. (WO 2016/103233 A2, applicant’s citation) in view of Vojta et al. (Nucleic Acids Research, 2016, 44:5615-5628, applicant’s citation).
Novina teaches making and using a system comprising two compositions, each of which comprises a Cas9 linked to a catalytic domain of a fragment (or a split sequence) of a DNA methyltransferase. See claims 1, 7-8, 22, and 35 copied below.

    PNG
    media_image1.png
    184
    832
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    141
    836
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    70
    853
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    70
    829
    media_image4.png
    Greyscale

See also Figure 6 illustrating Novina’s system.

    PNG
    media_image5.png
    478
    726
    media_image5.png
    Greyscale

Novina teaches, “Association of the DNA binding domain with its recognition site facilitates the proper assembly of the fragmented MTase only at the desired CpG site. For example, when both fragments are bound to proximal sites on the DNA, their local, effective concentration increases above the Kd and an active MTase is formed only at the target site.” See paragraph 00040.
Novina teaches that the system further comprises “cell-penetrating or translocation domains” and the nucleic acids constituting the system “can be present in a vector”, wherein each fragment comprising the DNA binding domain and a split DNA methyltransferase can be in separate vector and introduced to cells by cotransfection. See paragraphs 00059, 00065, 00070, 000225-000226.
Novina teaches that the system can be introduced into a cell “for modifying a chromosomal sequence or regulating expression of a chromosomal sequence in a cell, embryo, or animal” or “for regulating the expression of a target gene”, wherein the target gene is “associated with a cancer” wherein the inhibition of the cancer associated gene “may reduce tumorigenesis”, wherein the system is in “liposome transfection”. See paragraphs 00071, 00082, 00089-00091, 
Novina does not teach that the DNA methyltransferase is DNMT3a. 
Vojta teaches making “a CRISPR-Cas9-based tool for targeted CpG methylation by fusing the inactive Cas9 (dCas9) endonuclease (the targeting domain) with the DNMT3A catalytic domain (the functional domain) via a flexible Gly4Ser linker.” (emphasis added). See page 5616; Figure 1B.
Vojta teaches that the “catalytic domain of DNA methyltransferase 3A (DNMT3A) represents the functional domain of choice for targeted CpG methylation. DNMT3A is the most active de novo DNA methyltransferase isoform in humans and it preferentially methylates CpG sites in vivo.” (emphasis added). See page 5616.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use split DNMT3A catalytic domain portions for the split DNA methyltransferase catalytic domain portions in Novina’s system. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to make a system that can modify a chromosomal sequence of humans in vivo, because one of ordinary skill in the art would have reasonably deemed that the catalytic domain of DNMT3A satisfies the structural/functional limitations for Novina’s suggested “DNA methyltransferase” especially “a portion of the catalytic domain of the DNA methyltransferase”, and because making a fusion construct “by fusing the inactive Cas9 (dCas9) endonuclease (the targeting domain) with the DNMT3A catalytic domain (the functional domain)” was an art-recognized goal, wherein the advantages of using the DNMT3A catalytic domain were known such that it is “the most active de novo DNA methyltransferase isoform in humans” and thus “represents the functional domain of choice for targeted CpG methylation” especially in vivo as taught by Vojta. As such, one of ordinary skill in the art would have had a reasonable expectation of success in making and using a system comprising “bifurcated” or “fragmented” DNMT3A catalytic domain portions, each portion being linked or fused to each of the two DNA binding domains of dCas9, wherein it was expected that association of the DNA binding domain “with its recognition site facilitates the proper assembly of the fragmented MTase only at the desired CpG site” such that “when both fragments are bound to proximal sites on the DNA, their local, effective concentration increases above the Kd and an active MTase is formed only at the target site” as taught by Novina (see paragraph 00040). Further, use of “cell-penetrating or translocation domains”, “liposome”, “linker”, and a “vector” containing all or single element for the fusion composition comprising two domains for “epigenetic therapy” was known in the art as evidenced by Novina and Vojta thus would have been obvious to incorporate the art-recognized modifications/structures into the prima facie obvious system comprising “bifurcated” or “fragmented” DNMT3A catalytic domain portions, each portion being linked or fused to each of the two DNA binding domains of dCas9, wherein when both bifurcated/fragmented DNMT3A catalytic domains are “bound to proximal sites on the DNA”, an active DNMT3A “is formed only at the target site”. 
Accordingly, claims 1-2, 4, 9, 11-20, 24-25, 30, and 33-34 taken as a whole would have been prima facie obvious before the effective filing date.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635